ME.
TRAVE LE R S J One Tower Square, Hartford, Connecticut 06183

 

CHANGE ENDORSEMENT

Named Insured:
HOWARD MOON
AL-ANABI RACING USA LLC

 

Policy Number: 760-6712M101-TIL-13
Policy Effective Date: 02/15/13
Issue Date: 03/27/13
Additional Premium $ 2,963

INSURING COMPANY:
TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA

Effective from 03/15/13 at the time of day the policy becomes effective.
THIS INSURANCE IS AMENDED AS FOLLOWS:

The insured mailing address is changed to:

C/O DON GREENBAUM

27 PILL HILL LANE

DUXBURY MA 02332

The following Form(s) is changed. Carefully review the attached.
CM TO 52 01 06, CM TO 54 08 05

Form(s) and endorsement(s) are added to the policy as follows:
CM T8 01 02 13

THE COMMERCIAL INLAND MARINE COVERAGE PART IS AMENDED AS FOLLOWS:
The TRANSPORTATION limit is changed to 1,020,000.
TRANSPORTATION coverage is re-rated,

Rates and premiums have been changed to reflect a change in
exposure and/or rating procedure.

NAME AND ADDRESS OF AGENT OR BROKER: COUNTERSIGNED BY:
GULFWAY INSURERS-HUDSON (VY661)
12701 US HGWy 19

 

BAYONET POINT, FL 34667 Authorized Representative

DATE:

 

“IL TO 07 09 87 PAGE 1 OF 1
OFFICE: TAMPA FL

OFF COURSE COVERAGE

 
a.
TRAVELERS J

 

POLICY NUMBER: 760-6712M101-TIL-13
EFFECTIVE DATE: 02-15-13
ISSUE DATE: 03-27-13

LISTING OF FORMS, ENDORSEMENTS AND SCHEDULE NUMBERS

THIS LISTING SHOWS THE NUMBER OF FORMS, SCHEDULES AND ENDORSEMENTS

BY LINE OF BUSINESS.

IL TO 07 09 87

IL T8 01 10 93
INLAND MARINE

CM TO 52 01 06

CM TO 54 08 05
CM T8 01

IL T8 01 10 93

CHANGE ENDORSEMENT
FORMS, ENDORSEMENTS AND SCHEDULE NUMBERS

MOTORSPORTS INSURANCE COV FORM DEC
MOTORSPORTS LISTED ITEMS SCHEDULE
GENERAL PURPOSE ENDORSEMENT

PAGE: 1 OF

 
Ma.
TRAVE LE R S J One Tower Square, Hartford, Connecticut 06183

 

"RACE VEHICLES", "TOOLS AND EQUIPMENT", POLICY NO.: 760-6712M101-TIL-13
“SPARE PARTS" AND "TRAILER" SCHEDULE ISSUE DATE: 03-27-13
ITEM NO. DESCRIPTION OF ITEMS (Include Make, Model, Limit of Insurance
Serial No. and Description)
1 2010 COMPETITION TRAILER WITH AWNING $ 300,000
#1098856331H473516
2 2006 VOLVO 100,000
#4V4NC9GH4 6N440106
3 2013/1968 CHEVROLET CAMARO 225,000

CM TO 54 08 05

(BICKEL) RACE CAR

SEE CM T8 01 FOR REMAINDER
OF SCHEDULE

 
GENERAL PURPOSE ENDORSEMENT POLICY NUMBER: 760-6712M10-1-TIL-13
ISSUE DATE: 03/27/13
THIS IS A CONTINUATION OF FORM CM TO 54 08 05 TO INCLUDE THE REMAINDER OF

THE "RACE VEHICLE", "TOOLS AND EQUIPMENT", "SPARE PARTS" AND "TRAILER"
SCHEDULE.

4 2005/1968 CHEVROLET CAMARO $150,000
(MCAMIS) RACE CAR

5 TWO (2) BAE 526 CU IN SPARE 130,000
MOTORS @ $65,000 EACH

6 TWO (2) CHUCK FORD BLOWERS 50,000
@ $25,000

7 ONE (1) PSI SUPERCHARGER 15,000

CM T8 01 02 13 PAGE 1 OF 1

 
i

7

 

Wt

9

 

2

 

 

 

6 90 @

UO

 

il

 

Q

I

8

 

*

000027

TRAVELERS J , One Tower Square, Hartford, Connecticut 06183

 

TRAVELERS CORP. TEL: 1-800-328-2189
MOTORSPORTS INSURANCE PROGRAM
COMMON POLICY DECLARATIONS
ISSUE DATE: 02/25/13
POLICY NUMBER: 760-6712M101-TIL-13
INSURING COMPANY:
TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA

1. NAMED INSURED AND MAILING ADDRESS:
HOWARD MOON
AL-ANABI RACING USA LLC
375 WAREHOUSE RD
OAK RIDGE, TN 37830

 

2. POLICY PERIOD: From 02/15/13 to 02/15/14 12:01 A.M. Standard Time at
your mailing address.

3. LOCATIONS
Premises Bldg.
Loc. No. No. Occupancy Address

4. COVERAGE PARTS FORMING PART OF THIS POLICY AND INSURING COMPANIES:
COMML INLAND MARINE COV PART DECLARATIONS CM TO 52 TIL

5. NUMBERS OF FORMS AND ENDORSEMENTS
FORMING A PART OF THIS POLICY: SEE IL T8 01 10 93

6. SUPPLEMENTAL POLICIES: Each of the following is a separate policy
containing its complete provisions:
Policy Policy No. Insuring Company

7. PREMIUM SUMMARY:
Provisional Premium $ 2,400

NAME AND ADDRESS OF AGENT OR BROKER: COUNTERSIGNED BY:
GULFWAY INSURERS-HUDSON (VY6641 )
12701 US HGWY 19

 

BAYONET POINT, FL 34667 Authorized Representative

DATE:

 

IL TO 02 11 89(REV. 09-07) PAGE 1 OF 1
OFFICE: TAMPA FL

OFF COURSE COVERAGE

 

 
sam
TRAVELERS J

 

POLICY NUMBER: 760-6712M101-TIL-13
EFFECTIVE DATE: 02-15-13
ISSUE DATE: 02-25-13

LISTING OF FORMS, ENDORSEMENTS AND SCHEDULE NUMBERS

THIS LISTING SHOWS THE NUMBER OF FORMS, SCHEDULES AND ENDORSEMENTS
BY LINE OF BUSINESS.

IL TO 02 11 89 COMMON POLICY DECLARATIONS
IL T8 01 10 93 FORMS, ENDORSEMENTS AND SCHEDULE NUMBERS
IL TO O01 O1 07 COMMON POLICY CONDITIONS

INLAND MARINE

cM TO 52 01 06 MOTORSPORTS INSURANCE COV FORM DEC

CM TO 54 08 05 MOTORSPORTS LISTED ITEMS SCHEDULE

CM TO 11 08 05 TABLE OF CONTENTS

CM 00 01 09 04 COMMERCIAL INLAND MARINE CONDITIONS

CM TL 79 07 05 MOTORSPORTS COVERAGE FORM

CM T3 98 O01 08 TERRORISM RISK INS ACT 2002 DISCLOSURE
CM T8 00 GENERAL PURPOSE ENDORSEMENT

CM T4 69 07 05 REPLACEMENT COST VALUATION

CM T4 70 09 05 MINIMUM EARNED PREMIUM

INTERLINE ENDORSEMENTS
IL T3 82 08 06 EXCL OF LOSS DUE TO VIRUS OR BACTERIA

IL T3 79 01 08 CAPS ON LOSSES FROM CERT ACTS OF TERROR
IL 02 50 09 08 TN CHANGES-CANCELLATION & NONRENEWAL

IL T8 01 10 93 PAGE: 1 OF

 
ya
TRAVE LE R S J One Tower Square, Hartford, Connecticut 06183

 

COMMERCIAL INLAND MARINE POLICY NUMBER: 760-6712M101-TIL-13
COVERAGE PART DECLARATIONS . ISSUE DATE:02-25-13

INSURING COMPANY:
TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA

DECLARATIONS PERIOD: From 02-15-13 to 02-15-14 12:01 A.M. Standard Time at your mailing
address shown in the Common Policy Declarations.

The Commercial Inland Marine Coverage Part consists of these Declarations, the Commercial Inland Marine
Conditions Form and the Coverage Forms shown below.

4. COVERAGE, LIMITS OF INSURANCE AND DEDUCTIBLES:
MOTORSPORTS INSURANCE COVERAGE FORM

Limit of Insurance

Covered Property:

A. Scheduled "race vehicles", "tools and equipment" and "spare parts" $ 100,000

B. Unlisted “tools and equiprnent" and "spare parts" § NOT COVERED
C. Scheduled "trailers" $ 300,000
Deductibles:

Deductible applicable to Covered Property listed in A. above $ 5,000
Deductible applicable to Covered Property listed in B. above $ NOT COVERED
Deductible applicable to Covered Property listed in C. above $ INCLUDED

NUMBERS OF FORMS, SCHEDULES AND ENDORSEMENTS FORMING PART OF THIS COVERAGE PART

ARE ATTACHED AS A SEPARATE LISTING.

CM TO 52 01 06 Page 1 of 1

PRODUCER: GULFWAY INSURERS-HUDSON VY661 OFFICE: TAMPA FL 247

 
Man.
TRAVE LE R S J One Tower Square, Hartford, Connecticut 06183

 

"RACE VEHICLES", "TOOLS AND EQUIPMENT", POLICY NO.: 760-6712M101-TIL-13
"SPARE PARTS" AND "TRAILER" SCHEDULE ISSUE DATE: 02-25-13
ITEM NO. DESCRIPTION OF ITEMS (Include Make, Model, Limit of Insurance
Serial No. and Description)
1 2010 COMPETITION TRAILER WITH AWNING $ 300,000
#1098856331H473516
2 2006 VOLVO 100,000
#4V4NC9GH46N440106

CM TO 54 08 05

 
GENERAL PURPOSE ENDORSEMENT POLICY NUMBER: 760-6712M10-1-TIL-13
ISSUE DATE: 02/25/13

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
"MOTORSPORTS PROPERTY" COVERAGE EXTENSION ENDORSEMENT
THIS ENDORSEMENT MODIFIES INSURANCE PROVIDED UNDER THE MOTORSPORTS
INSURANCE COVERAGE FORM.
A. SCHEDULE
DESCRIPTION OF VEHICLE(S):
1. 2006 VOLVO #4V4NC9GH46N440106
2.
3.
4.
5.
B. SECTION F. DEFINITIONS, 4. "MOTORSPORTS PROPERTY" IS REPLACED BY
THE FOLLOWING:
"MOTORSPORTS PROPERTY" MEANS "RACE VEHICLES", "TRAILERS", "TOOLS
AND EQUIPMENT", AND "SPARE PARTS" LISTED IN THE SCHEDULE.
"MOTORSPORTS PROPERTY" ALSO MEANS THE VEHICLES LISTED ABOVE THAT
ARE RELATED TO YOUR RACING OR SHOW OPERATION BUT ARE NOT "RACE
VEHICLES".
"MOTORSPORTS PROPERTY" DOES NOT MEAN:
A, CONTRABAND, OR PROPERTY IN THE COURSE OF ILLEGAL TRANSIT OR
TRADE;
"RACE VEHICLES" OPERATING ON PUBLIC ROADS OR WHILE "RACING";
"RACE VEHICLES" LICENSED FOR USE ON PUBLIC ROADS;
TIRES OR TUBES DAMAGED BY BLOWOUT, PUNCTURE OR OTHER ROAD
DAMAGE UNLESS CAUSED BY A COVERED CAUSE OF LOSS;
"RACE VEHICLES" WHILE BEING "FLAT TOWED" ON PUBLIC ROADS;
PROPERTY WHILE LEASED, RENTED OR LOANED TO OTHERS;
MOPEDS AND ALL TERRAIN VEHICLES WHILE BEING OPERATED BY AN
UNLICENSED DRIVER;
. "RACE VEHICLES" WHILE BEING TRANSPORTED IN A "TRAILER" NOT
EQUIPPED WITH A FULLY ENCLOSED BODY.

. 8

mt QAM Ua

CM T8 00 02 13 PAGE 1 OF 1

 
Gulfway Insurers

12701 U.S. Highway 19 e Bayonet Point, FL 34667
Hudson : (727) 863-5451 e Fax : (727) 862-3003

 

March 28, 2013

Al-Anabi Racing USA LLC
c/o Don Greenbaum

27 Pill Hill Lane

Duxbury, MA 02332

Re: | Howard Moon/ Al-Anabi Racing USA LLC - Policy #760-6712M101-TIL-13

Dear Don:

Enclosed is the above numbered Motorsports policy for the Howard Moon team. As discussed
with Howard Moon at Gainesville an endorsement to the policy has been issued which adds the
following equipment to the policy for a total policy limit of $1,020,000.

$225,000 - 2013/1968 Chevrolet Camaro (Bickel) Race Car

$150,000 - 2005/1968 Chevrolet Camaro (McAmis) Race Car

$130,000 - Two BAE 526 Cu In Spare Motors @ $65,000 each
50,000 - Two Chuck Ford Blowers @ $25,000 each

$ 15,000 - One PSI Supercharger

$ 50,000 - Unlisted Tools, Equipment & Spare Parts

The endorsement and invoice for the additional equipment is enclosed, Also please remember we
will need to add the P/M legal race car to the policy when it is delivered by Bickel.

If you have any questions please contact our office.

ga

m Ea
encls,

cc: Howard Moon

 
